Exhibit 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (“Amendment”) is made by and between
Art’s Way Manufacturing Co., Inc. (the “Company”), and Carrie Majeski
(“Employee”).


WHEREAS, the Company and Employee are parties to an existing Employment
Agreement dated December 20, 2011 with an effective date of December 1, 2011
(“Employment Agreement”);


WHEREAS, the Company and Employee desire to amend Section 1.1 of the Employment
Agreement.


NOW, THEREFORE, the parties agree that effective as of January 26, 2012, the
following amendments shall be made a part of the Employment Agreement:


1.           Section 1.1 of the Employment Agreement is amended by replacing
“President, Chief Executive Officer, and Principal Financial Officer” with
Employee’s updated position and title of “President and Chief Executive
Officer.”


The parties acknowledge and agree that such change to Employee’s position and
title does not amount to termination of Employee’s employment or the Employment
Agreement.


This Amendment shall be attached to and be a part of the Employment Agreement
between the Company and Employee.


Except as set forth herein, the Employment Agreement shall remain in full force
without modification.



    ART’S WAY MANUFACTURING CO., INC.            
Date:   February 2, 2012   
 
By:
/s/ J. Ward McConnell, Jr.              J. Ward McConnell, Jr.       Its:     
Chairman of the Board of Directors            

 

    EMPLOYEE:            
Date:    February 2, 2012
 
By:
/s/ Carrie Majeski           Carrie Majeski  

 